          Case 3:19-cr-00038-MMD-CLB Document 174 Filed 03/17/21 Page 1 of 3



 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 5

 6 UNITED STATES OF AMERICA,                        3:19-CR-038-MMD-CLB

 7                 Plaintiff,                       Preliminary Order of Forfeiture

 8          v.

 9 EDWARD MONET KNIGHT,
10                 Defendant.

11         This Court finds Edward Monet Knight was found guilty of Counts One through
12 Four of a Four-Count Indictment charging him in Counts One and Three with interference

13 with commerce by robbery in violation of 18 U.S.C. § 1951 and in Counts Two and Four

14 with use of a firearm during and in relation to a crime of violence in violation of 18 U.S.C. §

15 924(c)(1)(A)(ii). Indictment, ECF No. 14; Minutes of Jury Trial, ECF No. 163; Jury

16 Verdict, ECF No. 166.

17         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
18 States of America has shown the requisite nexus between property set forth in the Forfeiture

19 Allegation of the Indictment and the offenses to which Edward Monet Knight was found

20 guilty. Indictment, ECF No. 14; Minutes of Jury Trial, ECF No. 163; Jury Verdict, ECF

21 No. 166.

22         The following property is (1) any firearm or ammunition involved in or used in any
23 knowing violation of 18 U.S.C. § 924(c)(1)(A)(ii); (2) any firearm or ammunition involved

24 in or used in any violation of any other criminal law of the United States, 18 U.S.C. § 1951;

25 and (3) any firearm or ammunition intended to be used in any crime of violence, 18 U.S.C.

26 §§ 924(c)(1)(A)(ii) and 1951 and is subject to forfeiture pursuant to 18 U.S.C. § 924(d)(1)

27 with 28 U.S.C. § 2461(c) and 18 U.S.C. § 924(d)(1), (2)(C), and (3)(A) with 28 U.S.C. §

28 2461(c):
          Case 3:19-cr-00038-MMD-CLB Document 174 Filed 03/17/21 Page 2 of 3



 1              1. Silver and black Smith & Wesson Sigma handgun (SN: PDW0433) and

 2              2. Any and all ammunition

 3   (all of which constitutes property).

 4          This Court finds that on the government’s motion, the Court may at any time enter

 5   an order of forfeiture or amend an existing order of forfeiture to include subsequently

 6   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

 7   32.2(b)(2)(C).

 8          This Court finds the United States of America is now entitled to, and should, reduce

 9   the aforementioned property to the possession of the United States of America.

10          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

11   DECREED that the United States of America should seize the aforementioned property.

12          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

13   rights, ownership rights, and all rights, titles, and interests of Edward Monet Knight in the

14   aforementioned property are forfeited and are vested in the United States of America and

15   shall be safely held by the United States of America until further order of the Court.

16          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

17   of America shall publish for at least thirty (30) consecutive days on the official internet

18   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

19   describe the forfeited property, state the time under the applicable statute when a petition

20   contesting the forfeiture must be filed, and state the name and contact information for the

21   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

22   and 21 U.S.C. § 853(n)(2). In the alternative, if the value of the property is less than $1,000,

23   the government may instead serve every person reasonably identified as a potential claimant

24   in lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

25   Rule G(4)(a)(i)(A).

26          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

27   or entity who claims an interest in the aforementioned property must file a petition for a

28   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
                                                      2
           Case 3:19-cr-00038-MMD-CLB Document 174 Filed 03/17/21 Page 3 of 3



 1   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

 2   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

 3   right, title, or interest in the forfeited property and any additional facts supporting the

 4   petitioner’s petition and the relief sought.

 5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

 6   must be filed with the Clerk of the Court, Bruce R. Thompson U.S. Courthouse and Federal

 7   Building, 400 South Virginia Street, 3rd Floor, Reno, Nevada 89501, no later than thirty

 8   (30) days after the notice is sent or, if direct notice was not sent, no later than sixty (60) days

 9   after the first day of the publication on the official internet government forfeiture site,

10   www.forfeiture.gov.

11          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

12   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

13   Attorney’s Office at the following address at the time of filing:

14                  Daniel D. Hollingsworth
                    Assistant United States Attorney
15                  James A. Blum
                    Assistant United States Attorney
16                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
17

18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

19   described herein need not be published in the event a Declaration of Forfeiture is issued by

20   the appropriate agency following publication of notice of seizure and intent to

21   administratively forfeit the above-described property.

22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

23   copies of this Order to all counsel of record.

24                 March 17
            DATED _____________________, 2021.

25

26

27                                                  MIRANDA M. DU
                                                    UNITED STATES DISTRICT JUDGE
28
                                                      3
